DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of discharging ink to a third effective area which does not overlap with the second effective area or the first effective area recited in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahira et al. (EP 0832745 A2 and hereafter Akahira).
As per claim 1,  Akahira teaches (in figures 16-29), device for fabricating a display panel, the device comprising: an inkjet printer (55) including a plurality of nozzles (205) configured to discharge an ink to effective areas (areas of ink deposited during each pass) of the display panel for each of a plurality of scan times (“passes” Col. 20 lines 20-24); a discharge amount detection sensor (310) configured to detect ink discharge amounts corresponding to the plurality of nozzles (Col. 21 lines 46-55), respectively; and a controller (330) configured to: generate a plurality of ink distributions (each possible arrangement of ink to be deposited in each pass based on based on the possible combinations of nozzles used in each pass which are calculated by the controller) based on shift values of the plurality of nozzles for the effective areas at each of the scan times and the ink discharge amounts; select a first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) discharging the ink to a first effective area (area of ink deposited during the first pass) during a first scan time (“first pass”); and select a second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) discharging the ink to a second effective area (area of ink deposited during the second pass) based on the first ink distribution during a second scan time (“second pass”) after the first scan time (Col. 20 lines 18-44 and Col. 25 lines 1-25).
As per claim 2, Akahira teaches (in figures 16-29) that the controller is further configured to: generate a plurality of summed distributions generated by summing the first ink distribution with each of the plurality of ink distributions; and select an ink distribution corresponding to a summed distribution having a smallest standard deviation among the plurality of summed distributions as the second ink distribution (Col. 25 lines 7-21).
As per claim 3, Akahira teaches (in figures 16-29) that the second effective area is shifted from the first effective area based on a change in the second ink distribution with regard to the first ink distribution (Col. 27 lines 19-48).
As per claim 4, Akahira teaches (in figures 16-29) that a number of the plurality of ink distributions depends on a number of the plurality of nozzles (each possible distribution is based on the combination of nozzles up to n nozzles and therefore depends on the number of nozzles see Col. 25 lines 7-18).
As per claim 5, Akahira teaches (in figures 16-29) that the controller is further configured to: arrange the ink discharge amounts to correspond to an arrangement order of the plurality of nozzles (collects data about the amount of ink discharged from each nozzle); and cyclically shift the arranged ink discharge amounts based on the arrangement order to generate the plurality of ink distributions (sets the order to minimize irregularity in total amount of ink discharged per unit length see Col. 25 lines 1-21 and Col. 27 line 31 – Col. 28 line 28).
As per claim 6, Akahira teaches (in figures 16-29) that the controller is further configured to select a third ink distribution (locations for all ink to be deposited in the third pass calculated by the controller) discharging the ink to a third effective area (area of ink deposited during the third pass) based on the first and second ink distributions during a third scan time (“third pass”) after the second scan time (Col. 20 lines 18-44 and Col. 25 lines 1-25).
As per claim 7, Akahira teaches (in figures 16-29) that the plurality of nozzles move along a first direction (x “main scanning direction”) during the first and second scan times (Col. 16 lines 46-54) and each of the plurality of nozzles is arranged in a second direction (y “sub-scanning direction”) intersecting with the first direction (see figure 16).
As per claim 8, Akahira teaches (in figures 16-29) that the plurality of nozzles are on the first effective area (area of ink deposited during the first pass) based on the first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) during the first scan time (“first pass”) and are shifted to the second direction (y “sub-scanning direction”) to be on the second effective area (ink deposited in the first pixel area during the second pass) based on the second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) (see figure 29 and Col. 28 lines 18-28).
As per claim 9, Akahira teaches (in figures 16-25 and 29) that the first and second effective areas (area of ink deposited during the first pass and area of ink deposited during the second pass) are overlapped with each other to form an overlapping area (overlapping area shown in the second pass portion of figure 29), which includes first and second pixel areas (Shown as P1 and P2 in the annotated figure below), and wherein a first nozzle (shown as N1 in the annotated figure below) of the plurality of nozzles is configured to discharge the ink in the first pixel area based on the first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) during the first scan time (“first pass”), a second nozzle (shown as N2 in the annotated figure below) of the plurality of nozzles is configured to discharge the ink in the second pixel area based on the first ink distribution during the first scan time (see figure 29 first pass), a third nozzle (shown as N3 in the annotated figure below) of the plurality of nozzles is configured to discharge the ink in the first pixel area based on the second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) during the second scan time (“second pass”), and a fourth nozzle (shown as N4 in the annotated figure below) of the plurality of nozzles is configured to discharge the ink to the second pixel area based on the second ink distribution during the second scan time (see figure 29 second pass) (see figure 28 and Col. 20 lines 18-44 and Col. 25 lines 1-25).
Annotated figure from Akahira et al. (EP 0832745 A2) 
    PNG
    media_image1.png
    596
    718
    media_image1.png
    Greyscale

As per claim 10, Akahira teaches (in figures 16-29) that a difference between a first thickness of the ink accumulated in the first pixel area and a second thickness of the ink accumulated in the second pixel area is smaller than a reference thickness (some thickness larger than the first and second thicknesses).
As per claim 11, Akahira teaches (in figures 16-28) that the inkjet printer is further configured to: discharge the ink to the first effective area (area of ink deposited during the first pass) based on the first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) during the first scan time (“first pass”); discharge the ink to the second effective area (area of ink deposited in during the second pass) based on the second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) during the second scan time (“second pass”); and discharge the ink to a third effective area (area of ink deposited during the third pass), which does not overlap with the second effective area or the first effective area, based on the second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) during a third scan time (“third pass”) after the second scan time (see figure 28 and Col. 27 lines 19-30).
As per claim 12, Akahira teaches (in figures 16-29) that the controller is further configured to select the first and second ink distributions during a reference time before the first scan time (Col. 25 lines 1-42).
As per claim 14, Akahira teaches (in figures 16-29) a device for fabricating a display panel, the device comprising: an inkjet printer including a plurality of nozzles (205) which are configured to discharge an ink to a first substrate during a first printing time and then discharge the ink to a second substrate during a second printing time which includes a plurality of scan times; a discharge amount detection sensor (310) configured to detect ink discharge amounts corresponding to the plurality of nozzles, respectively; and a controller (330) configured to calculate a combination of ink distributions in which the inkjet printer discharges the ink to the second substrate for each of the plurality of scan times based on the ink discharge amounts and a plurality of shift values of the plurality of nozzles for effective areas of the second substrate (Col. 20 lines 18-44 and Col. 25 lines 1-25) within a reference time for replacing the first substrate with the second substrate between the first printing time and the second printing time.
Regarding the functional limitations “which are configured to discharge an ink to a first substrate during a first printing time and then discharge the ink to a second substrate during a second printing time which includes a plurality of scan times” “within a reference time for replacing the first substrate with the second substrate between the first printing time and the second printing time” since the structure of the device of Akahira is identical to the claimed structure, the device of Akahira is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the control unit, adjusting device, and printing head, of Akahira are capable of performing the recited functions. 
As per claim 15, Akahira teaches (in figures 16-29) that the controller is further configured to: select a first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) corresponding to an initial scan time (“first pass”) of the plurality of scan times; and calculate the combination based on the first ink distribution (Col. 25 lines 1-21).
As per claim 16, Akahira teaches (in figures 16-29) that the controller is further configured to: calculate the ink distributions corresponding to a number of the plurality of nozzles based on the ink discharge amounts and the shift values; and determine any one of the ink distributions as the first ink distribution (Col. 25 lines 1-21).
As per claim 17, Akahira teaches (in figures 16-29) that the controller is further configured to: calculate the ink distributions corresponding to a number of nozzles based on the ink discharge amounts and the shift values; and select an ink distribution having a smallest standard deviation when each of the ink distributions and the first ink distribution are summed up, to determine the combination (Col. 25 lines 1-21).
As per claim 18, Akahira teaches (in figures 16-29) a method of fabricating a display panel, the method comprising: detecting ink discharge amounts corresponding to a plurality of nozzles (S9 Col. 24 lines 49-52 and Col. 25 lines 1-7) , respectively; forming a plurality of ink distributions (locations for all ink that would be deposited in a pass for a given nozzle calculated by the controller) corresponding to shift values of the plurality of nozzles based on the ink discharge amounts; selecting a first ink distribution (locations for all ink to be deposited in the first pass calculated by the controller) of the plurality of ink distributions; selecting a second ink distribution (locations for all ink to be deposited in the second pass calculated by the controller) corresponding to a result having a smallest standard deviation among results obtained by summing the first ink distribution with the plurality of ink distributions (Col. 25 lines 1-25); discharging ink to a first area of a substrate based on the first ink distribution (area of ink deposited in the first pass); and discharging the ink to a second area of the substrate (area of ink deposited in the second pass), which is at least partially overlapped with the first area, based on the second ink distribution (see figure 29 and Col. 28 lines 18-28).
As per claim 19, Akahira teaches (in figures 16-29) selecting a third ink distribution corresponding (locations for all ink to be deposited in the third pass calculated by the controller)  to a result having the smallest standard deviation among results obtained by summing the first and second ink distributions with the plurality of ink distributions (Col. 25 lines 1-25);  and discharging the ink to a third area (area of ink deposited in the second pass), which is at least partially overlapped with the first area or the second area, based on the third ink distribution (see figure 29 and Col. 28 lines 18-28).
As per claim 20, Akahira teaches (in figures 16-29) that the first ink distribution and the second ink distribution are selected within a reference time, and wherein after the reference time, the ink is discharged to the first and second areas (Col. 25 lines 1-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Akahira et al. (EP 0832745 A2 and hereafter Akahira).
As per claim 13, Akahira does not specifically teach that the reference time is shorter than 30 seconds.
However, the reference time is a result-effective variable. In that, the smaller the reference time is the faster the color filter panel can be produced.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the reference time to be shorter than 30 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomoeda (JP 2019076849) is cited for teaching in figure 6 a method of forming a color filter substrate in which for each color filter different nozzles are used to deposit the color filter ink during two different scanning operations. 
Miyasaka (US Pub. 20050185007) is cited for teaching in figures 1-11 a device and method for forming a color filter substrate in which nozzle locations are shifted for successive scanning operations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871